t c memo united_states tax_court chad b hessing and kelli b hessing petitioners v commissioner of internal revenue respondent docket no filed date jeremy d deus and barbara zanzig lock for petitioners kelly andrew blaine for respondent memorandum findings_of_fact and opinion gerber judge respondent in a notice_of_deficiency mailed date determined a dollar_figure deficiency in petitioners’ income_tax the issues remaining for our consideration are whether petitioners must recognize dollar_figure in income from the sale of three parcels of realty during whether petitioners are entitled to business_expense deductions in excess of those respondent allowed in the notice_of_deficiency and whether the period of assessment of tax for petitioners’ tax_year expired or remains open under sec_6501 findings_of_fact petitioners resided in boise idaho at the time their petition was filed chad hessing petitioner wa sec_22 years old during and he intended to pursue a career in the construction business petitioner was generally familiar with his father’s construction businesses for two years before and after the completion of less than one year of college petitioner went on a religious mission he had agreed with his father that upon his return he would work for and learn about his father’s construction businesses their understanding was that petitioner would learn about the construction business by working as an employee and would receive a monthly salary of dollar_figure petitioner’s father’s businesses had fully extended credit and petitioners had a good credit rating the father asked petitioners to use their good credit section references are to the internal_revenue_code in effect for the year in issue petitioners had few assets but their credit card history was good rating and act as purchasers of three parcels of realty so that he could develop more properties in his construction businesses at all times during petitioner’s father ran the construction businesses and petitioner was an employee petitioner did not receive and or retain any proceeds from the transactions related to his father’s construction businesses any checks that were drawn to petitioner as payee in connection with the real_property and the construction businesses were turned over to his father petitioners acted as a conduit for petitioner’s father’s businesses concerning the three real_property transactions during petitioner received the dollar_figure per month salary as he and his father had agreed the first parcel lot was to be used to construct a home for kip and amy fife lot was purchased in petitioners’ names on date and the closing with the fifes took place on date the fifes paid dollar_figure and after the payoff of the mortgage loan on the property and expenses of sale the net amount shown as due petitioners was dollar_figure petitioners did not receive any portion of the dollar_figure the second parcel lot was purchased in petitioners’ names and then on the same day date sold or transferred to one of petitioner’s father’s business entities as part of the lot transaction checks were drawn to petitioner in various amounts which petitioner in turn gave to his father the purchase and sale of lot the third parcel was similar to the lot and transactions and the sale of lot closed at the end of date petitioners’ names appear in the transaction documents but petitioners did not retain any of the checks or funds that the documentation reflected as attributable to them attached to petitioners’ joint federal_income_tax return was a schedule c profit or loss from business reflecting dollar_figure in gross_receipts and a net profit or taxable_amount of dollar_figure petitioner’s father prepared the return for petitioners to account for the form_1098 mortgage interest statement and form 1099-misc miscellaneous income that were issued in petitioners’ names in connection with the three real_estate transactions for which petitioners acted as agents or conduits for petitioner’s father petitioner had no background in business accounting or taxation and was unfamiliar with the source or financial consequences of the figures his father reported on the return petitioner trusted his father to present the circumstances properly to the government opinion the seminal question in this case is whether petitioners underreported gross_income and if they did whether the amount of underreported gross_income was sufficient to meet the threshold requirement of sec_6501 providing for a six-year period within which respondent may assess a tax_deficiency for petitioners’ tax_year if we decide that petitioners were not required to report additional gross_income then the remaining questions become moot because of respondent’s inability to assess additional tax for if we decide that petitioners were required to report or more of additional gross_income we must then decide whether they are entitled to deductions in excess of those respondent allowed in the notice_of_deficiency burden_of_proof petitioners raised the question of burden_of_proof for the first time in their opening brief they contend that under sec_7491 respondent bears the burden_of_proof for going forward with the evidence respondent argues that petitioners’ attempt to raise the burden_of_proof is untimely at trial the court asked the parties is there any question in this case about who has the burden_of_proof and who has the burden of proceeding with the evidence counsel for petitioners replied no your honor and he proceeded to call his first witness the entire trial was conducted under the premise that petitioners had the burden_of_proof under these circumstances it would be prejudicial and unjust to allow petitioners to raise in a posttrial brief questions concerning the burden_of_proof accordingly we hold petitioners to their trial admission that they had the burden_of_proof and deny their attempt to raise the question of burden on brief see 96_tc_858 aff’d 959_f2d_16 2d cir whether petitioners underreported gross_income for we consider this issue first because it may be determinative of the outcome of this case normally the commissioner has three years within which to assess tax sec_6501 under sec_6501 however the commissioner has six years within which to assess tax where a taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return see sec_6501 but for sec_6501 respondent would not be able to assess an income_tax deficiency in this case because the normal three-year period had expired at the time that the notice_of_deficiency was mailed accordingly we must decide whether petitioners had an omission of gross_income and whether it was in excess of of the amount reported petitioners argue that they were acting as an agent or conduit for petitioner’s father and that the assignment_of_income_doctrine requires that the principal report the income citing 57_tc_91 respondent does not question or disagree with the legal foundation for petitioners’ argument instead respondent argues that the record in this case does not support their argument that they were agents for petitioner’s father respondent argues that petitioner was in the construction business and that his income was understated the deeds and conveyancing documents concerning the three real_estate transactions bear petitioners’ names and various underlying documents including checks also bear petitioners’ names on the other hand petitioner’s and his father’s testimony contradict the form of these transactions taken at face the testimony presents a young man who acceded to his father’s request to lend his credit reputation to facilitate the acquisition of real_estate to be used in his father’s construction businesses ultimately we find petitioner’s and his father’s testimony to be credible and on that basis hold that petitioners did not have unreported gross_income see 58_tc_560 there were multiple business entities and we have not detailed their interrelationship because it is of no consequence to the basic question of whether petitioners acted as agents or conduits for petitioner’s father the primary case precedent petitioners rely upon is a case decided by this court in similar circumstances see 57_tc_91 that case involved a husband and wife who excluded from their gross_income a deposit into the husband’s bank account the deposit represented the proceeds of the sale of mexican bonds the husband’s mother owned at the husband’s instruction his bank purchased u s bonds with the funds and his name was shown on the purchase order the husband immediately instructed the bank to change the name on the order to his mother’s name the commissioner determined a deficiency in the taxpayers’ federal_income_tax for the amount of the deposit this court held that the deposit was made into the husband’s account in his capacity as an agent for his mother and was not income to him like the husband’s name in brittingham petitioners’ names appear on transactional documents but they were in no other respect owners of the properties and or entitled to the benefits or subject_to the burdens of the properties see also 56_tc_530 aff’d 492_f2d_286 7th cir we find it somewhat problematic that petitioners had a schedule c reflecting income from a construction business petitioners however do not ask the court to ignore the form_1098 and 1099-misc income that petitioner’s father caused them to report on their schedule c petitioners argue that the income that was not reported in form_1098 or 1099-misc should not be attributed to them respondent argues that petitioners were in the construction business and that all gross_income connected with the three parcels of realty should be attributed to them respondent is in the unique position of arguing that petitioner’s father was not the true recipient even though it appears that he was the operator of the businesses normally in a situation like this where the individuals named in the documentation do not appear to be the true parties_in_interest the commissioner has contended that the assignment_of_income_doctrine would apply to attribute the income to the party in interest respondent is not in a position in this case to do so because the three-year period for assessment has expired so it appears that respondent’s only recourse here is to attempt to attribute the unaccounted-for income to petitioners respondent asks the court to apply special scrutiny to petitioner’s and his father’s testimony because of their familial relationship we have carefully scrutinized the testimony and other evidence in the record in this case and they do not support respondent’s argument petitioner and his father credibly testified to we note that a taxpayer is not limited to arguing the position taken on his tax_return although it is a factor to be considered 38_tc_357 the contrary although on its face petitioners’ schedule c supports respondent’s position the remainder of the record overwhelmingly does not petitioners are in no way principals or the operators of the various construction business entities other than the form_1098 and 1099-misc income that was reported on petitioners’ return there is little or no nexus to petitioner’s father’s business entities that would provide this court with a foundation to hold that petitioners had unreported income wherefore we hold that petitioners did not have unreported gross_income and that the period for assessment of tax for petitioners’ tax_year has expired it is accordingly unnecessary to consider other issues raised by the parties to reflect the foregoing decision will be entered for petitioners
